DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 17/232,929 filed on 4/16/2021 in which claims 31-46 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 8, AND 14 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Claim 14 is directed to a system comprising at least one processor and at least one memory. The system is considered to include a hardware element and claims 14 meets requirement of 35 USC section 101.
The examiner notes no claims invoke 35 USC section 112(f).
Priority
Applicant’s claim for benefit of priority based on US Provisional Application 62/395,084 filed on 9/15/2016 is acknowledged by the examiner.
IDS
References cited in the IDS filed on 6/25/2021, 1027/2021, 1/25/2022, 12/6/2022 were considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-6, 8-12, and 14-19 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 15 of US Patent No. 10,503,933.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the instant application would have been obvious to one of ordinary skill in the art in light of the disclosure of each application or patent listed above and because both applications disclose method, system, and apparatus for data folding.
Claims 1, 8, 14, 19 of instant application includes similar limitations as claim 15 of US Patent No. 10,503,933 as follows.
Instant Application
US Patent No. 10,503,933
1. A method of communication over a network comprising:

processing, by at least one processor of one of a plurality of computers in communication with one another over the network, messages using a method of folding data comprising 
processing at least one input data object to produce at least one output data object using a plurality of logical operations where the data folding encapsulates the at least one output data in at least one data field of a data structure with at least one essence of an entire sequence of the plurality of logical operations performed in discrete steps on a same one of the at least one input data object, 

the at least one essence of the entire sequence of the plurality of logical operations being encapsulated in at least one command field of the data structure; 

wherein the at least one output data object from the at least one data field of the data structure is configured to produce the same one of the at least one input data object using the encapsulated at least one essence of the entire sequence of the plurality of logical operations from the at least one command field of the data structure.
15. A method of folding data comprising: 








at least one processor processing at least one input data object to produce at least one output data object using a plurality of logical operations where the data folding encapsulates the at least one output data in at least one data field of a data structure with at least one essence of an entire sequence of the plurality of logical operations performed in discrete steps on a same one of the at least one input data object, 



the at least one essence of the entire sequence of logical operations being encapsulated of the plurality in at least one command field of the data structure; 


and at least one processor processing the at least one output data object from the at least one data field of the data structure to produce the same one of the at least one input data object using the encapsulated at least one essence of the entire sequence of the plurality of logical operations from the at least one command field of the data structure.




Limitations of claims 8, 14, and 19 of instant application are similar to those of claim 1 of the instant application and thus claims 8, 14, and 19 of the instant application are rejected under the same rationale as in claim 1.
Limitations of claim 2 are similarly included in the instant application claim 1 and thus claim 2 is rejected under the same rationale as in claim 1.
Limitations of claims 3, 9, and 15 are similarly included in the instant application claim 1, 8, and 14, respectively and thus claims 2, 9, and 15 of instant application are rejected under the same rationale as in claims 1, 8, and 14.
Claim limitations of claims 4, 10 and 16 are similar to the limitation of claim 16 of US Patent 10,503,933.
Claim limitations of claims 5, 11, and 17 are similar to the limitation of claim 17 of US Patent 10,503,933.
 Claim limitations of claims 6, 12, and 18 are similar to the limitation of claim 18 of US Patent 10,503,933.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 8 directed to a communication apparatus comprising at least one processor lacks at least one hardware component(s). The processor could be interpreted as hardware and software components without additional memory component within the body of the apparatus claim. The examiner considers the processor as software per se.
Dependent claims 9-13 dependent on claim 8 does not introduce any other hardware components in the body of the claims and thus are rejected under the same rationale as in claim 8.
Claim 19 directed to a plurality of computers coupled over a network lack at least one hardware component(s). The computer does not explicitly show a hardware component and thus could be interpreted as hardware and software. The examiner considers the computer as software per se.
Dependent claim 20 does not include any additional hardware component to overcome the deficiency of claim 19.
Allowable Subject Matter
Claims 7, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim 8 and 19 are re-written to overcome the claim rejection under 35 USC section 101 for claims 13 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497